Citation Nr: 1140937	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  04-08 055	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO), that granted service connection for PTSD and assigned a 30 percent evaluation, effective from September 17, 2002.  In a September 2008 decision, the Board denied an initial rating in excess of 30 percent for PTSD.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2009 Order, the Court granted a joint motion for remand and vacated the Board's September 2008 decision.  The Court remanded the matter to the Board for readjudication consistent with the joint motion.  The Board remanded this matter in September 2009 for further development.  A temporary total (100 percent) rating was assigned in an October 2010 rating decision, and thereafter the 30 percent rating was resumed, effective October 1, 2010.


FINDING OF FACT

On July 7, 2011 the Board was notified by the Veteran's attorney (who simultaneously withdrew from representation) that the appellant died in May 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


